OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
The Examiner notes that all references hereinafter to Applicant’s specification are to that which was filed 21 December 2020. 
It is also noted that the complete prosecution histories of related US parent applications 13/336,825 and 15/200,172 have been considered.
Claims 1-13 are pending and have been examined on the merits. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following features as described in the specification.
Fig 10 – as indicated at [0060], Fig. 10 should depict exit flow streams 254, 255, 258, and 259, however, only 258 and 259 are illustrated; the Examiner believes “250” and “2b” denoted on the top half of the figure to be typographical errors, representative of 254, 255
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are objected to because of the following informalities.
Fig 23 – butt-welded seam 645c is an improper reference character/typographical error relative to that indicated at [0072]; “645c” should be amended to “645b” in the figure
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is objected to as being non-descriptive of the claimed invention. A new title is required that is clearly indicative of the invention to which the claims are directed. The Examiner respectfully suggests “MICRO-LAYER TUBULAR EXTRUSION PRODUCT” as the new title.
The disclosure is objected to because of the following informalities:
[0002] – missing a period at the end of the second sentence (i.e., end of paragraph)
[0072] – the phrase “the boundaries or seams 645a, 645 by 645 are not offset” contains a typographical error related to seams 645a and 645b (clearly stated in the subsequent sentence); Examiner believes “the boundaries or seams 645a and 645b are not offset” was intended to be recited
[0074] – indicates butt-welded seams 665-669 in Fig. 25, however, Fig. 25 only illustrates seams 665-668; the Examiner believes “665-669” should be amended to “665-668”
Appropriate correction is required.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
In claim 1, the phrase “multiple laminate flow streams flowing in parallel” (emphasis added) is objected to, respectfully, as constituting verbiage typically utilized for (extrusion) processes and the material which is being extruded, whereas the claim is directed to a tubular product having flow streams (i.e., material(s)) which are solidified – in other words, the verb “flowing” constitutes a mismatch/contradiction to the flow streams which are “solidified”
In order to overcome the issue, the Examiner respectfully suggests amending the claim to recite the specific arrangement/configuration of the multiple laminated flow streams with respect to one another, e.g., “arranged in parallel”
In claim 1, the phrase “to form the tubular micro-layer product” (emphasis added) is objected to, respectfully, for inconsistent terminology relative to the preamble; it is respectfully suggested to amend to “the micro-layer tubular extrusion product”, in accordance with the preamble terminology
In claim 2, the term “form” is objected to for improper grammar; “at least one of the multiple laminated flow streams” is being referenced/limited by the claim, and thus “forms” is believed to be correct
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the Applicant regards as the invention.
Regarding claim 1, the phrase “the adjacent ends of adjacent laminated flow streams are bonded together” (emphasis added) renders the claim indefinite as it lacks sufficient/proper antecedent basis. There is no introduction of laminated flow streams being adjacent one another, prior to referencing “the adjacent ends” thereof. In order to overcome the issue, the following amendment is suggested: “wherein 
Regarding claim 3, first, the phrase “inner and outer annular segments” (emphasis added) lacks sufficient/proper antecedent basis. There is no recitation of inner and outer annular segments in the claims (1 and 2) upon which claim 3 is dependent. However, it is noted that claim 2 does recite “inner and outer segments”. Based upon full review of the specification, including other dependent claims, it appears that Applicant intended to recite “inner and outer annular segments” in claim 2, upon which claims 3-10 are dependent/ultimately dependent upon. For examination on the merits, the Examiner is interpreting claim 3 as if the inner and outer segments are annular, i.e., as if claim 2 recited “inner and outer annular segments”. In order to overcome the issue, it is suggested to amend claim 2 in accordance with the aforesaid interpretation, thereby providing the necessary antecedent basis for (at least) claim 3.
Also regarding claim 3, the phrase “the bonded adjacent ends of corresponding inner and outer annular segments are staggered relative to one another” (emphasis added) renders the claim indefinite, as it is unclear what is meant by ‘corresponding’ inner and outer annular segments, and because ‘the bonded adjacent ends…’ lacks sufficient/proper antecedent basis.
In particular, neither of claim 2 nor claim 3 set forth that the inner and outer (annular) segments exhibit ends which are bonded and/or which are adjacent one another; nor that the aforesaid annular segments are adjacent one another; nor that the inner and outer annular segments define either of the two ends set forth in claim 1. Claim 1 recites each laminated flow stream having two ends; claim 2 recites at least one of the multiple laminated flow streams forming inner and outer (annular) segments (of which are not required to be the innermost and outermost segments/layers of the laminated flow stream, but rather, may be “buried” or “sandwiched” segments/layers) which are not required to define or be a part of the aforesaid two ends, nor required to be adjacent one another. As such, the aforesaid claim 3 limitation lacks sufficient antecedent basis. Further, it is unclear whether ‘corresponding’ is referring to inner and outer annular segments which may be/are adjacent (i.e., referring to positions of segments relative to one another, wherein the segments are not necessarily required to both belong to the referenced “at least one laminated flow stream”), or if ‘corresponding’ is referring to the inner and outer (annular) segments of the “at least one laminated flow stream” (i.e., referring to the segments which both belong to the single laminated flow stream being referenced). 
In order to overcome the issue, it is respectfully suggested to positively recite that the inner and outer annular segments: are adjacent and/or to clarify if the “corresponding” segments are in reference to one or more than one multiple laminated flow streams; have ends which are adjacent one another or define the two ends recited in claim 1, wherein the aforesaid ends are bonded to one another; and the inner and outer annular segments and/or ends thereof are staggered relative to one another. For examination on the merits, the claim is interpreted wherein the inner and outer annular segments and/or “adjacent ends” thereof are not necessarily required to be in disposed on and in contact with one another, i.e., the segments/ends thereof may be considered adjacent one another, even with intervening layers therebetween. The Examiner respectfully suggests utilizing more-precise claim language to clarify the exact position of the inner and outer annular segments and the staggered configuration as it relates to the “at least one” (i.e., only one) laminated flow stream which is required to exhibit said segments. 
Regarding claim 4, the phrase “each of the inner and outer annular segments” lacks sufficient/proper antecedent basis. There is no recitation of inner and outer annular segments in the claims (1 and 2) upon which claim 4 is dependent. For examination on the merits, claim 4 is interpreted as if the inner and outer segments are annular (please see the grounds of rejection of claim 3 set forth above). 
Clams 2-13 are rejected for depending upon indefinite claim 1.
Appropriate action is required.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
Claim 12 recites “wherein the micro-layer tubular extrusion product is a tube”. As set forth in the preamble of claim 1 (upon which claim 12 is dependent), as well as the aforesaid recitation of claim 12 itself, the claimed invention is a tubular extrusion product. Given that the product is tubular, wherein “tubular” is not explicitly defined in the specification and thus adopts the plain meaning of the term (see MPEP 2111.01(I)), i.e., exhibits a hollow interior; a length; and openings on each end (to allow a fluid to flow there-through – if closed, product would be a container and thus not a tube or tubular), the recitation in claim 12 of the tubular product being a tube does not further limit the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5 and 11-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Guillemette et al. (US 2008/0315449; “Guillemette”).
Regarding claim 1, Guillemette discloses a tubular extrusion product exhibiting a plurality of micro-sized or nano-sized annular layers, formed by an extrusion process which divides a ribbon-shaped flow stream; combines the divided streams thus-produced via overlapping lamination to form a laminated stream; repeats the aforesaid dividing and combining for the laminated stream to form multiple laminated streams, i.e., “multiplying” the number of laminations; repeats the aforesaid for the multiple laminated streams and combines the multiple laminated streams into an output stream exhibiting a high number of micro-sized or nano-sized layers (illustrated as 512 layers), of which is then wound around a rotary extrusion die to form the tubular extrusion product, where the aforesaid layers, having been wound, define and/or form the aforesaid annular shape [Abstract; Figs. 1, 2, 14; 0007-0009, 0027-0038]. 
The tubular extrusion product of Guillemette formed via the aforesaid extrusion process is a multilayer tube exhibiting a higher number of micro-sized or nano-sized (annular) layers arranged in a concentric fashion from the inner (hollow) volume of the tube. Given that Applicant’s specification does not define “micro-layer”, the aforesaid recited in claim 1 is interpreted as having any thickness which is capable of being measured in micrometers (illustrative e.g., 0.00001 µm, 1 µm, 10 µm, 1,000,000 µm). The micro-sized or nano-sized annular layers of the tubular product of Guillemette read thereon. 
Applicant’s specification does not define “ribbon shaped”. As such, a broad but reasonable interpretation thereof in view of the specification (see MPEP 2111.01(I), (II)) is a layer of material or laminated layers of material whose thickness is less than it’s width and/or length, and not necessarily being confined to a rectangular prism shape. Simply put, an arbitrary plurality of annular layers of the (multilayer) tubular extrusion product of Guillemette, of which have been laminated per the extrusion process disclosed and cited above, reads on a solidified ribbon shaped flow stream including multiple laminated flow streams flowing in parallel (parallel being read on by the top-bottom adjacent nature of the flow streams and solidified annular layers formed therefrom); and multiple of the aforesaid arbitrary plurality of annular layers reads on multiple solidified ribbon shaped flow streams (i.e., given that Guillemette illustratively discloses up to 512 annular layers, and that “multiple” as claimed can simply be two, in any instance). 
The innermost and outermost layer surfaces (respectively) of an arbitrary plurality of annular layers, read on the claimed “two ends” of each laminated flow stream, wherein an end, as claimed, is not defined in the specification and thus not required to be an edge (e.g., edge of a rectangular prism layer which is adjacent to and abuts another edge of another rectangular prism layer, such as adjacent edges which form a “butt-weld” or “butt-seam” structure), but rather, may be the major inner or outer surface of a layer (i.e., of a plurality of laminated layers). The aforesaid layer surfaces being adjacent to, and bonded to, a corresponding outermost or innermost layer surface (respectively) of an adjacent arbitrary plurality of annular layers (out of the total number of layers), reads on the claimed adjacent ends of adjacent laminated flow streams being bonded together. 
The laminated state of the totality of the plurality of annular layers, and having been wound into the tubular extrusion product, per the interpretation(s) above, read on the multiple solidified ribbon shaped flow streams being joined to form the micro-layer tubular extrusion product. As such, the tubular extrusion product of Guillemette (i.e., multilayer tube), exhibiting a plurality of annular micro-sized or nano-sized layers which define the wall of the tube and which are bonded via the extrusion process, anticipates the claimed micro-layer tubular extrusion product as set forth in claim 1. 
Regarding claim 2, given that an arbitrary plurality of annular layers reads on a laminated flow stream as set forth above in the rejection of claim 1, it can be said that one annular layer of said plurality forms an inner (annular) segment, and another annular layer of said plurality forms an outer (annular) segment, as claimed. The aforesaid reads on the claimed inner and outer segments. 
Regarding claim 3, as set forth above in the rejections of claims 1 and 2, the inner and outer (annular) segments are read on by separate annular layers within an arbitrary plurality of annular layers of the multilayer tubular extrusion product, and the aforesaid segments are not necessarily required to be in contact with or adjacent one another (see rejection of claim 3 under pre-AIA  35 U.S.C. 112, second paragraph set forth above). In view of the foregoing; and further given that the claimed term “staggered” is broad (not defined in the specification) such that it encompasses the segments merely being spaced apart from one another; the separate annular layers which read on the claimed inner and outer annular segments, of which may be spaced apart from one another by an intervening annular layer within said arbitrary plurality of annular layers, reads on the claimed segments being “staggered” relative to one another.
Regarding claim 4, in view of the rejections of claims 1 and 2 above, as illustrated in Figs. 1 and 2 of Guillemette and supported by the citations above, the (multilayer) output stream is wound around a rotating extrusion die/element (of which, as illustrated, may be referred to in the art as a “former” or “mandrel”) to form the tubular extrusion product, where the output stream is wound at an angle which is offset or “skewed” relative to the central (longitudinal) axis of the tube (i.e., the axis in the direction of fluid flow through the tube). As such, the inner and outer (annular) segments as claimed, read on by two separate layers of an arbitrary plurality of laminated layers, would have been and/or are considered to be, skewed from the central axis of the tubular extrusion product (of which is also the parallel direction of the multiple parallel laminated flow streams, i.e., multiple pluralities of laminated layers, based on the interpretation(s) set forth above). As such, the limitations of claim 4 are read on, given that the inner and outer segments are skewed relative to the central axis of the tubular extrusion product, and given that the claim does not set forth a pre-determined helical pitch angle, but rather, refers to the aforesaid broadly such that any angle (above 0°) reads thereon. 
Regarding claim 5, as set forth above in the rejections of claims 1 and 2, a laminated flow stream is read on by an arbitrary plurality of annular micro-sized or nano-sized layers. The aforesaid annular micro-sized or nano-sized layer(s) read on the claimed at least one annular micro-layer including micro-sized or nano-sized features – Applicant’s specification does not explicitly define the claimed “features”, but rather, utilizes the aforesaid term to generally refer to “grain features” which get smaller and smaller upon increasing numbers of thinner laminations [0002, 0058, 0063, 0064, 0079], i.e., the grain features being the micro-sized or nano-sized layers of the laminated flow stream. Similar/identical terminology is utilized in Guillemette when referring to the micro-sized or nano-sized layers, i.e., that of “nano-sized features” [0032-0035, 0037, 0038]. In other words, in the absence of objective evidence to the contrary, the thickness of the annular micro- or nano-sized layer(s) itself reads on the claimed micro-sized or nano-sized features (i.e., the thickness is the feature).
Additionally or alternatively, given that the layers are micro-sized or nano-sized in thickness, and in view of the extrusion process set forth above, it stands to reason that the layers are not perfectly annular such that they exhibit a perfectly uniform surface, and therefore said surface would exhibit at least one, if not more, surface non-uniformities or imperfections such as bumps or protrusions, of which would also be on the order of micro or nano (and presumably not larger than the layer thickness itself), absent factually supported objective evidence to the contrary. The aforesaid imperfections, in addition to or the alternative of the grounds of rejection immediately prior, read on the claimed micro-sized or nano-sized features. 
Regarding claim 11, as illustrated in Figs. 1 and 2 of Guillemette, the output flow stream is wound into the tubular extrusion product by the rotating extrusion die [0008, 0034], said product exhibiting a cylindrical tubular shape in accordance with the rotating die onto which it is wound, thereby reading on the product being cylindrical, as claimed.
Regarding claim 12, the tubular extrusion product of Guillemette is as set forth above in the rejection of claim 1, of which reads on the tubular extrusion product being a tube, as claimed; further in view of the rejection of claim 12 under pre-AIA  35 U.S.C. 112, fourth paragraph.
Regarding claim 13, it is noted that the specification does not explicitly define the claimed core or substrate in terms of material/composition or position (e.g., layer arrangement relative to other laminated streams) within the micro-layer tubular extrusion product. As such, in view of the rejection of claim 1 above, any of the annular micro-sized or nano-sized layers of the tubular extrusion product of Guillemette read on the claimed core or substrate – e.g., the innermost micro-sized or nano-sized layer of the tubular extrusion product.

The Examiner notes that the following copending rejection(s) relies on the interpretations of the claims set forth above in the rejection over Guillemette, and are not repeated/described in the grounds of rejection hereinafter for the sake of brevity of the Office Action. 
In short, in view of the specification, Applicant’s claimed invention (as defined by claim 1) is generally read on by the structure of an extruded/coextruded multilayer tube; specifically, the aforesaid interpretations are as follows: the laminated flow streams arranged in parallel are read on by arbitrary pluralities of laminated layers in a concentric/stacked/annular configuration; the ribbon shape is read on by the laminated layers having a thickness which is smaller than the length and/or width of the laminated layers, and thus includes/is read on by annular layers (i.e., not necessarily required to be of rectangular prism shape); the “two ends” of each laminated flow stream are read on by the outermost and innermost surfaces of the arbitrary plurality of layers which define/read on a laminated flow stream (i.e., the outermost and innermost surfaces of the arbitrary plurality of layers, as defined by the corresponding outermost and innermost annular layers of said plurality); adjacent ends of adjacent laminated flow streams being bonded together is read on by the bonded/stacked configuration of adjacent arbitrary pluralities of laminated layers in view of the aforesaid innermost and outermost surfaces; and the multiple solidified ribbon shaped flow streams being joined to form the tubular micro-layer product is read on by the totality of the plurality of annular layers of the multilayer tube being assembled and/or solidified into a final tubular shape exhibiting a plurality of annular layers.

Claims 1-3, 5, and 11-13 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Dooley et al. (US 2010/0215879; “Dooley”). 
Regarding claim 1, Dooley discloses an extruded multilayer structure, such as/including tubing, having an annular (multilayer) profile and exhibiting a high number of layers, including on the scale of 10,000 or greater (10,000 per flow stream); said structure formed by provision of a multilayer flow stream; division of said multilayer flow stream into multilayer flow streams (plural); combining in a stacking fashion, compressing, and thereby laminating the multilayer flow streams to form a laminated multilayer flow stream; and repeating of the aforesaid to the laminated multilayer flow stream(s) until the desired number of layers has been achieved (i.e., “layer multiplication” as referred to therein); followed by extrusion of the final multilayer flow stream through an annular extrusion die [Abstract; Figures 1-4, 7A, 7B, 8A, 8B, 9; 0002, 0006, 0014-0016, 0020, 0029, 0046-0048, 0051, 0052, 0058, 0064-0066, 0071, 0073, 0074, 0077, 0078, 0084, 0085, 0087, 0103]. The layers which define the annular multilayer profile are referred to as microlayers [0052, 0073, 0074, 0084, 0088, 0089], of which read on the claimed “micro-layer” limitation of the micro-layer tubular extrusion product based on the use of the term alone, as well as given that the claimed term is broad such that any thickness associated therewith reads thereon.
Based on the disclosure in Dooley of the high number of layers which the extruded multilayer structure may exhibit; and in view of the interpretations set forth immediately prior to the rejection, as well as in the rejection under 102(b) over Guillemette – the tubular, extruded, multilayer structure (annular/concentric multilayer profile) of Dooley reads on all of the limitations of claim 1.
In particular, and in view of clarity of the Office Action, a solidified ribbon shaped flow stream which includes multiple laminated flow streams flowing in parallel, as claimed, is read on by an arbitrary plurality (illustrative e.g., 6) of annular layers of the multilayer tubular structure, wherein “flowing” (arranged) in parallel is read on by the top-bottom stacked configuration (i.e., concentric annular configuration) of the annular layers. Multiple of the arbitrary plurality of annular layers (e.g., each plurality comprising 6, out of a total of an illustrative e.g. 10,000 layers), said annular layers having been coextruded with one another and joined at adjacent surfaces (i.e., the claimed “two ends”), reads on the adjacent ends being bonded together and the multiple solidified ribbon shaped flow streams being joined to form the micro-layer tubular extrusion product. In view of the foregoing, the tubular, extruded, annular multilayer (microlayer) product of Dooley reads on all of the limitations of claim 1.
Regarding claim 2, (also relevant to the rejection of claim 1) similar to the (copending) rejection of claim 2 over Guillemette set forth above, it can be said that any two of the annular layers of an arbitrary plurality of annular layers (e.g., 6), define and thus read on inner and outer (annular) segments, as claimed.
In other words, and utilizing an illustrative example: the tubular, multilayer annular extrusion product may exhibit 10,000 total annular layers; an arbitrary plurality, specifically 6 of the 10,000 annular layers, in sequential and adjacent arrangement (i.e., 6 concentric/stacked annular layers with no intervening layers) reads on a laminated flow stream arranged in parallel; an arbitrary multiple thereof, specifically 2 of the aforesaid arbitrary 6 stacked annular layers (for a total of 12 stacked annular layers) reads on the solidified ribbon shaped flow stream each including multiple laminated flow streams; and multiples thereof, specifically 2 of the aforesaid 12 total stacked annular layers, reads on the claimed multiple solidified ribbon shaped flow streams. As such, any of the annular layers of the arbitrary 6 stacked layers (reads on laminated flow stream), such as the innermost and outermost layers thereof, read on the claimed inner and outer (annular) segments.
Regarding claim 3, in view of the rejections of claims 1 and 2 above; in view of the rejection of claim 3 under pre-AIA  35 U.S.C. 112, second paragraph set forth above; given that the “ends” can be top and/or bottom facial surfaces of the layer(s) (and thus not necessarily required to be an end such as that which would define a butt-seam); and further given that the claimed term “staggered” is broad (not defined in the specification) such that (in view of the aforesaid interpretation(s)) it encompasses the segments merely being spaced apart from one another; the separate annular layers which read on the claimed inner and outer annular segments, of which may be spaced apart from one another by an intervening annular layer within said arbitrary plurality of annular layers, reads on the claimed segments being “staggered” relative to one another.
Regarding claim 5, in view of the rejection of claims 1 and 2 above, a single annular micro-layer reads on the claimed at least one annular micro-layer of at least one of the laminated flow streams, said micro-layer including micro-sized or nano-sized features. Similar to the grounds of rejection of claim 5 over Guillemette, the micro-layer itself (of the tubular, extruded, multilayer annular structure of Dooley) reads on the claimed micro-sized or nano-sized features, of which are disclosed in the specification as “grain features” and interpreted/recognized as micro-sized or nano-sized layers. The specification does not provide any other examples of the claimed micro-sized or nano-sized features.
Regarding claim 11, Dooley discloses that the annular extruded multilayer structure exhibits a cylindrical body shape [0064, 0066, 0067, 0085, 0087]. 
Regarding claim 12, the rejection of claim 1 above reads on the limitations of claim 12, further in view of the rejection of claim 12 under pre-AIA  35 U.S.C. 112, fourth paragraph.
Regarding claim 13, in view of the rejection of claim 1 above, any of the annular layers read on the claimed core or substrate. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,870,230 (hereinafter “patent ‘230”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Regarding claims 1, 2, 3, 5, and 12, the micro-layer tubular extrusion product of claim 1 of patent ‘230, that is, the product exhibiting the structure formed by the product-by-process limitations as recited therein (see MPEP 2113), anticipates all of the limitations of instant claims 1, 2, 3, 5, and 12. In particular, the micro-layer tubular extrusion product defined by claim 1 of patent ‘230 exhibits at least one micro-layer having micro-sized or nano-sized features, formed by (i) constructing a series (i.e., multiple) of ribbon shaped flow streams flowing parallel to a central axis, whereby the ribbon shaped flow streams are subject to multiple sequences of stages and formed into (i.e., to include) multiple parallel laminated flow streams (flowing in parallel), said sequences including dividing and compressing the multiple parallel laminated flow streams; overlapping at least two compressed flow streams to form an overlapped flow stream(s); and repeating the dividing and overlapping steps for each of the multiple parallel laminated flow streams such that the layers are multiplied until micro-sized or nano-sized features (i.e., layers) are formed; and (ii) providing an output flow stream from the multiple sequences of stages, said output flow stream flowing parallel to the central axis and comprising inner and outer annular segments that are side-by-side parallel to the central axis along the length of the micro-layer tubular product, wherein adjacent ends of the inner and outer annular segments are bonded to one another, and at least one bonded end of each of the corresponding inner and outer annular segments are staggered relative to one another. As such, the micro-layer tubular extrusion product as defined by (i.e., formed by the process set forth in the product-by-process limitations of) claim 1 of patent ‘230, exhibits (and thus anticipates) all of the structural features as defined by instant claims 1, 2, 3, and 5. The micro-layer tubular extrusion product, being tubular, reads on the product being “a tube” as recited in instant claim 12 (see also rejection of claim 12 above under pre-AIA  35 U.S.C. 112, fourth paragraph). 
Regarding claim 4, claim 2 of patent ‘230 is substantially identical to the limitations of instant claim 4, with the exception (i.e., difference therebetween) being the recitation of “relative to a central axis of the micro-layer tubular extrusion product” (instant) versus “relative to the central axis of the non-rotating extrusion assembly” (patent ‘230). However, this would have been an obvious difference to one of ordinary skill in the tubular multilayer coextrusion (including layer multiplication) art at the time of the invention, as one of ordinary skill would have readily recognized that the aforesaid central axes are merely the direction of the flow of (annular) extruded material, being described/claimed with alternative terms. The aforesaid can be evidenced by prior art to Dooley (see citations above); as well as (at least some) prior art cited hereinafter in the Pertinent Prior Art section (not cited/relied upon for the basis of evidence in the instant double patenting rejection; however, noted by the Examiner as stated). 
Regarding claim 6, claim 3 of patent ‘230 reads on the limitations of instant claim 6, and also exhibits the same difference set forth above in the grounds of rejection of claim 4 (i.e., the central axes being described using alternative terms for the direction of the flow of extruded material). The obviousness rationale for instant claim 4 is incorporated herein by reference and thus not repeated.
Regarding claim 7, claim 4 of patent ‘230, further in view of the obviousness rationale set forth above for claim 4, reads on the limitations of instant claim 7.
Regarding claim 8, claim 5 of patent ‘230, further in view of the obviousness rationale set forth above for claim 4, reads on the limitations of instant claim 8.
Regarding claim 9, claim 6 of patent ‘230, further in view of the obviousness rationale set forth above for claim 4, reads on the limitations of instant claim 9.
Regarding claim 10, claim 7 of patent ‘230, further in view of the obviousness rationale set forth above for claim 4, reads on the limitations of instant claim 10.
Regarding claim 11, claim 1 of patent ‘230 recites that the micro-layer extrusion product is tubular, and formed from annular inner and outer segments which are bonded at adjacent ends. Given the aforesaid, wherein tubular and annular, at least in the context of (co)extrusion, are both commonly associated with cylindrical and/or circular tubes/cross sections, as evidenced by at least prior art to Dooley, it is the Examiner’s position that it would have been prima facie obvious to one of ordinary skill in the multilayer tubular coextrusion art at the time of the instant invention, that the micro-layer tubular extrusion product (of claim 1 of patent ‘230) would have been cylindrical; or to have formed said extruded tubular/annular extrusion product exhibiting the shape of a cylinder (a tube having a circular, i.e., annular cross section). The aforesaid is further supported by at least a cursory flip-review of the Figures of patent ‘230 in determining the scope of the claimed “inner and outer annular segments that are side-by-side parallel to the central axis along the length of the micro-layer tubular product”, whose bonded adjacent ends “form the micro-layer tubular product” (see MPEP 804(II)(B)(2) – even though the specification of the applied patent or copending application is not technically considered to be prior art, it may still be used to interpret the applied claims; see also MPEP 804(II)(B)(2)(a) – the portion of the reference disclosure that describes subject matter that falls within the scope of a reference claim may be relied upon to properly construe the scope of that claim). In other words, based upon at least the Figures of patent ‘230, it is clear that the scope of claim 1 of patent ‘230, wherein the micro-layer tubular extrusion is tubular and formed from inner and outer annular segments, is such that it is determined to encompass cylindrical tubes, i.e., an obvious variation of a shape common for tubes (e.g., pipes, hoses). 

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and including any amendment(s) necessary in order to overcome the relevant 35 U.S.C. 112 rejections set forth herein).
The following is a statement of reasons for the indication of allowable subject matter.
In view of the prosecution histories of US parent applications 13/336,825 and 15/200,172, now US patents 9,381,712 and 10,870,230, respectively; and after a comprehensive search and consideration of the prior art, it is the Examiner’s position that the prior art of record does not disclose, nor teach/suggest, alone nor in combination, the claimed micro-layer tubular extrusion product comprising an array of annular micro-layers, wherein each micro-layer of the array is offset from an adjacent micro-layer by a predetermined angle degree around a central axis of the micro-layer tubular extrusion product (as recited in claim 6, further specified in claims 7-10, all of which are ultimately dependent on claims 1, 2, and 5). 
In order to facilitate compact and expedient prosecution, the Attorney of Record for Applicant is encouraged to contact the Examiner, if so desired upon receipt of this Office Action, to discuss any issues regarding any grounds of rejection herein, and/or proposed amendments as it relates to the aforesaid grounds or to the indicated allowable subject matter.

Pertinent Prior Art
The following constitutes prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention, and is therefore made of record. It is noted that prior art listed hereinafter is not to be construed as art which does not read on the claimed invention and/or art which cannot be utilized in future potential grounds of rejection. It is simply provided at the beginning of prosecution as a result of the aforesaid comprehensive search, for the benefit of Applicant in appropriately defining their claimed invention. The citations provided therewith are intended to direct Applicant to the relevant subject matter therein.
US 2003/0107151 to Reilly et al. – [Abstract; Figs. 1, 5-9; 0001, 0006, 0009, 0019, 0024, 0027-0029, 0031, 0032, 0035]
US 2010/0143709 to Baer et al. – [Abstract; Figs. 1, 6, 7; 0004, 0007, 0008, 0010, 0011, 0029-0031, 0035, 0037, 0040, 0041]
US 2010/0098126 to Singer et al. – [Abstract; Figs. 1-4; 0006, 0033, 0034, 0036, 0044-0046]
US 2010/0227136 to Ramli et al. – [Abstract; Figs. 1, 2, 5, 6, 8; 0001, 0003, 0012, 0043, 0047, 0051, 0067, 0069, 0071, 0087, 0090, 0096, 0100]
US 5,866,265 to Reilly et al. – [Abstract; Figs. 1, 2; col.1; col. 3, ln. 1-26]
US 2004/0091677 to Topolkaraev – [Abstract; Figs. 1-4; 0009, 0010, 0014, 0015, 0019, 0020, 0022, 0038, 0039, 0042, 0096, 0097]
US 5,380,479 to Schrenk et al. – [Abstract; Figs. 1-3, 5A, 6A, 6B; col. 4, ln. 53-68; col. 5; col. 9, ln. 55-68; col. 10, ln. 1-14]
US 5,094,788 to Schrenk et al. – [Abstract; Figs. 1, 2, 16; col. 2, ln. 13-35]
US 4,063,865 to Becker – [Abstract; Figs. 1-7; entirety of disclosure]
US 4,038,017 to Langecker – [Abstract; Figs. 1, 2, 10-15; entirety of disclosure]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782